Case 3:17-cv-00765-SMY-MAB Document 110 Filed 07/05/19 Page 1 of 2 Page ID #1335



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
  __________________________________________
                                               )
  UNITED STATES OF AMERICA, et al.             )
  ex rel. CIMZNHCA, LLC,                       )
                                               )
               Plaintiff,                      )
                                               )    No.: 3:17-cv-00765-SMY
          v.                                   )
                                               )
  UCB, INC.; RXC ACQUISITION COMPANY           )
  d/b/a RX CROSSROADS; OMNICARE, INC.;         )
  and CVS HEALTH CORPORATION,                  )
                                               )
               Defendants.                     )
  __________________________________________)

                                AMENDED NOTICE OF APPEAL

         The United States of America appeals to the United States Court of Appeals for the

  Seventh Circuit from the June 7, 2019 order of the district court (doc. 101) denying the United

  States of America’s motion to alter judgment (doc. 85), and the April 15, 2019 order of the

  district court (doc. 83) denying the United States’ motion to dismiss this action under 31 U.S.C.

  § 3730(c)(2)(A) (doc. 63).

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               STEVEN D. WEINHOEFT
                                               United States Attorney

  Dated: July 5, 2019                     By: /s/ Nathan D. Stump
                                              NATHAN D. STUMP
                                              Assistant U.S. Attorney
                                              9 Executive Drive
                                              Fairview Heights, IL 62208
                                              Tel: (618) 628-3700
                                              Fax: (618) 622-3810
                                              nathan.stump@usdoj.gov
Case 3:17-cv-00765-SMY-MAB Document 110 Filed 07/05/19 Page 2 of 2 Page ID #1336




                                                 MICHAEL D. GRANSTON
                                                 PATRICIA L. HANOWER
                                                 COLIN M. HUNTLEY
                                                 ALBERT P. MAYER
                                                 Attorneys, Civil Division
                                                 United States Department of Justice
                                                 P.O. Box 261, Ben Franklin Station
                                                 Washington, D.C. 20044
                                                 Tel: (202) 353-1291
                                                 Fax: (202) 307-3852
                                                 albert.p.mayer@usdoj.gov




                                   CERTIFICATE OF SERVICE

          I certify that I caused this document filed through the ECF system to be sent
  electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),
  and paper copies will be sent to those indicated as non-registered participants.



  Dated: July 5, 2019                      By:    /s/ Nathan D. Stump
                                                  Nathan D. Stump
                                                  Assistant United States Attorney




                                                    2
